Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 1 of 16




                 Exhibit 8
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 2Exhibit
                                                           of 16     8
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 3 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 4 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 5 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 6 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 7 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 8 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 9 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 10 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 11 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 12 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 13 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 14 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 15 of 16
Case 4:20-cv-02078-MWB Document 182-9 Filed 11/19/20 Page 16 of 16
